 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnited Aircraft Corporation (Pratt& Whitney Divi-sion)andLocal Lodge #1746,International As-sociation of Machinists and AerospaceWorkers,AFL-CIOUnited Aircraft Corporation(Hamilton StandardDivision)andLocal Lodge#743, InternationalAssociation of Machinists and Aerospace Workers,AFL-CIO. Cases 1-CA-5245 and 1-CA-5372Corporation (Hamilton Standard Division), Wind-sor Locks and Broad Brook, Connecticut, their of-ficers, agents, successors, and assigns, shall takethe action set forth in the Trial Examiner's Recom-mended Order.3'Delete from par 2(b) that part which reads to be furnished" and sub-stitute "on forms provided "TRIAL EXAMINER'S DECISIONNovember27, 1967DECISION AND ORDEROn October 17, 1966, Trial Examiner ThomasA. Ricci issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the General Counsel, the Charging Par-ty, and the Respondent filed exceptions to the TrialExaminer'sDecision and supporting briefs; theRespondent filed an answering brief and the Charg-ing Party filed a reply brief. IThe Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings,2 conclusions, and recommenda-tions of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and hereby or-ders that the Respondents, United Aircraft Cor-poration (Pratt & Whitney Division), East Hartfordand Manchester, Connecticut, and United AircraftThe Charging Party filed a motion to reopen the record to submitevidence relating to certain contract negotiations between the partieswhich occurred subsequent to the date of the hearing The Charging Partyoffered the proposed evidence as proof that, but for the violative conductfound herein, the Respondent would have accepted the last contract offerThus, the Charging Party attempts tojustify the remedy it seeks, namely,an order reinstituting the then existing contracts retroactivelyTheRespondent filed a response in opposition to the Charging Party's motionThe motion is denied, as the evidence which the Charging Party offers isdeemed irrelevant to a determination of whether the Respondent wouldhave accepted the Charging Party's last contract offerThe Charging Party also requested oral argument The request ishereby denied, as the record, the exceptions, and the briefs adequatelyreflect the issues and positions of the parties2While we find that the General Counsel has alleged certain conduct tobe independent violations of Sec 8(a)(5) rather than "cumulative evidenceof underlying bad faith" as found by the Trial Examiner, we believe, con-sidering the entire record and the Order we are issuing, that it is adequatehere to adopt the Trial Examiner's 8(a)(5) finding based upon Respond-ent's withdrawal of recognition and refusal to bargain thereafterSTATEMENT OF THE CASETHOMAS A. Ricci,Trial Examiner:A hearing in theabove-entitled proceeding was held between July I 1 and21, 1966, at Hartford,Connecticut.The complaint restson separate charges, Case 1-CA-5245 against UnitedAircraftCorporation(Pratt& Whitney Division), andCase1-CA-5372 against United Aircraft Corporation(Hamilton Standard Division),the two divisions heretogether called the Respondent,or the Company. Thecharges were filed by Local Lodge#1746 and LocalLodge#743 of the International Association of Machin-ists and Aerospace Workers,AFL-CIO.The principalissue litigated is whether the Respondent illegally refusedto bargain with both of the above-named local unions.Briefs were received after the close of the hearing from allparties.By agreement of all parties there was received-inevidence the entire transcript of testimony taken at ahearing in the United States District Court for the Dis-trict of Connecticut on June 20, 24, and 28, 1966. Thiswas a proceeding wherein the General Counsel petitionedthe court for a temporary injunction against the Respond-ent pursuant to Section 10(j) of the National LaborRelations Act,as amended. The parties stipulated thatthat testimony is to be considered here as though thosewitnesses had offered the same testimony before the TrialExaminer.The -General Counsel filed motions; afterthe close of the hearing requesting that the Trial Ex-aminer take official notice of certain documents relatedsolely to the injunction proceeding,and that they bereceived in evidence here The motions are all denied;there must be an end to litigation of any one case.A motion by the Respondent to correct the record,unopposed by any party, is hereby granted and the mo-tion document hereby received in evidence as Trial Ex-aminer's Exhibit 3Upon the entire record and from my observation of thewitnesses,Imake the following.FINDINGS OF FACT1THE BUSINESS OF THE RESPONDENTUnited Aircraft Corporation, a Delaware corporation,isengaged in the manufacture, sale, and distribution ofaircraft engines, helicopters, aircraft, and related parts,with plants in a number of cities in the State of Connec-ticut.During the past year it has purchased and receivedfrom points located outside that State goods and materialsvalued in excess of $1 million for use in Connecticut, andshipped from those plants to points located outside theState goods and materials valued in excess of $1 million.I find that the Respondent is engaged in commerce withinthe meaning of the Act and that it will effectuate the poli-cies of the Act to exercise jurisdiction herein168 NLRB No. 66 UNITED AIRCRAFT CORPORATION48111.THE LABOR ORGANIZATIONS INVOLVEDLodges 1746 and 743, International Association ofMachinists and Aerospace Workers,AFL-CIO, arelabor organizations within the meaning of Section 2(5) ofthe Act.III.THE UNFAIR LABOR PRACTICESA.The Principal QuestionThis is a refusal-to-bargain case, in which the fact ofrefusal, conceded, serves as starting point for considera-tion of the evidence said to prove a violation of Section8(a)(5) of the statute. Four bargaining units are involved,in each of which collective-bargaining relations date backto original Board certification In the Pratt & WhitneyDivision, certification of IAM Local 1746 followed anelection among the East Hartford plant employees in1945 and an election among the Manchester plant em-ployees in 1957. In the Hamilton Standard Division, cer-tification of Local 743 followed similar elections amongthe employees of the Windsor Locks plant in 1941 andthe Broad Brooks plant in 1954. Except for rare and shortinterruptions, all four bargaining units have over thesemany years been covered by contracts between theRespondent and the two local lodges. The most recentlong-term agreements expired on November 30, 1965(Lodge 1746), and April 21, 1966 (Lodge 743). A short-term contract with Lodge 1746 was terminated by propernotice as of March 18, 1966. After more than 5 monthsof continuous bargaining-October through March-toagree upon further 3-year agreements, in March 1966 theRespondent unequivocally withdrew recognition fromboth local unions and filed petitions with the NationalLabor Relations Board requesting elections in each of thebargaining unitsThe essential allegation of the complaint is that this wasbad-faith rejection of the principle of collective bargain-ing, without reasonable basis to justify the Respondent'saction, and therefore a violation of the basic statutorymandate compelling recognition of, and bargaining with,"the representative of his employees."The Respondent does not effectively deny the furtherand more precise complaint allegations of asserted affirm-ative reasons for its withdrawal of recognition, none re-lated to the authority of these local lodges to represent theemployees in the bargaining units. It defends primarily onthe ground that in the spring of 1966 neither localrepresented a majority of the employees on whose behalfitsought to speak, indeed that neither had enjoyed suchagency status for several years. Based on this contention,the Respondent argues that it was not obligated to recog-nize the Unions at all, even during what period it mayhave carried on negotiations looking to contract renewals,and that therefore in no event can there be a finding of il-legal refusal to bargain within the intendment of Section8(a)(5) of the Act.There is no meaningful dispute as to the basic factsupon which both the complaint and the answer rest. Themore significant events are established by docu-ments-contracts, letters, papers, proposals, minutes ofmeetings, etc. - whose authenticity was stipulated. As towhat the parties said to one another- speaking throughvarious agents-the conflicts in testimony are variancesof shading, emphasis, the use of one word instead ofanother, and not disagreements of substance. The criticalstatements, here subject to attack, were the withdrawalsof recognition,and they were articulated clearly enoughin letters fromthe Company.Subordinate to this is thefurther allegation that while discussing the terms of newcontracts,in the give-and-take talk about proposals andcounterproposals,theRespondent'snegotiators took"adamant"positions, "insisted"too strenuously,and bar-gained too"hard."RalphOehler,Grand Lodgerepresentative sent toHartford by International IAM President Roy Siemillerto act as chief negotiator,gave one version of the lan-guage used;Personnel Director Morgan Mooney, one ofthe two principal spokesmen for the Company,gave a dif-ferent recital.Understandably each colored hisstory tofithis purpose.There werealso received in evidence,however,fairly comprehensive notes written shortly aftermost of the meetings, one set by a company team memberand another by a union committeeman.These,plus docu-ments changed between the two groups at the time, showquite clearly what the negotiations were about,and theheckling and irritating descriptive phrases, howevercolorful, used by the negotiators either at the conferencesor on the witness stand, cannot obscure the verities.Thereis a background situation affecting these partiesthat must be considered in this case because its very ex-istence was discussed as an integral part of their bargain-ing negotiations and influenced the actions taken by bothsides. In 1960 these two local lodges called a strike at allfour plants involved in this proceeding (East Hartford,Manchester,Broad Brook,and WindsorLocks);in con-sequence of the strike and of a strike settlement agree-ment made in 1960,unfair labor practice charges werefiled bythe Unions and complaint issued by the GeneralCounsel(Case 1-CA-3355).A hearing before aTrial Ex-aminer in that proceeding started in 1963 and was still inprogress-temporarily in adjournment-when,in the fallof 1965,negotiations between the Company and the locallodges began. In generalCase 1-CA-3355 involves al-leged illegal discrimination in employment,said to haveviolated Section 8(a)(3) of the Act, against upwards of3,000 strikers in 1960, and a claim for backpay reachinginto a very large figure. Out of the same labor dispute of1960 there also emerged, and were stillverymuch alivelate in 1965, two private lawsuits, one in the Federal dis-trict court by the Union against the Company claimingheavymoney damages for alleged violations of the strikesettlement agreement,and oneby the Companyin retalia-tion against the Union in the State court seeking $15 mil-lion compensation for claimed damages to its businesscaused by misconduct on the picket line.B.The Critical Events in SequenceThe contracts of Local 1746, executed on November1, 1962, for the Manchester plant, and on December 1,1962, for East Hartford, were by their terms due to expireon November 30, 1965, and provided for automaticrenewal thereafter absent written notice of intent to ter-minate. On September 23, that Union sent written noticeof intent to terminate both agreements and requested abargaining conference. A meeting was set for October 1.In anticipation, Siemiller, IAM president, and Brunner,an International IAM vice president in charge of theNortheastern States, sent Ralph Oehler, a Grand Lodgerepresentative whose office is in New York City, to takecharge of the negotiations. He was also authorized bythese high officers to act as the chief negotiator in allrespects in the bargaining which was contemplated for 482DECISIONS OF NATIONALLocal Lodge 743, whose current contract for the BroadBrook and Windsor Locks plants extended through April21, 1966, and in the bargaining, also imminent, fora thirdIAM lodge-1746A. Lodge 1746A is the bargainingagentfor the employees of the Company's Southington,Connecticut, plant, and its then contract was due to ex-pireonDecember 6, 1965. The bargaining unit atSouthington was not concerned with the 1959-60 strikeand is not involved in any substantial sense in Case1-CA-3355, or at all in this proceeding. Siemiller also as-signed Richard Thurer, another Grand Lodge representa-tive stationed in New York, to act together with Oehlerin Hartford.Concomitant but separate negotiations took place forthe two locals, generally on alternate dates, between Oc-tober 1 and December 3, 1965. When bargaining forLocal 1746 Oehler and Thurer were assisted by the of-ficers of that lodge and by a negotiating committee of em-ployees;when discussing proposals for Local 1746A(Southington) they were always accompanied by its of-ficers and its employee committee. For the Company itwas always the same group of spokesmen, led by MartinBurke, vice president in charge of industrial relations, andbyMorganMooney, the personnel director. Sevenmeetings were held with Local 1746 and eleven withLocal 1746A.On the union side the written proposals advanced werevirtually the same-as to economic matters and union-security aspects-for each group. And when, aboutNovember 24, the Company presented its proposals - in-cluding both economic matters andunion-security detailsof procedure-it made exactly the same offer to bothLocal 1746 and 1746A. Because the contract of Local743 (Broad Brook and Windsor Locks) continued untilApril of the next year, there were no separate discussionsdirectly applicable to that situation in this early period;nevertheless,when the Company made its offer ofNovember, the principal negotiators-Burke, Mooney,Oehler, and Thurer-agreed it should apply also to theemployees represented by Local 743, and that thebenefits so offered should be brought to the attention ofthe officers of Local 743, so that they could in some wayat least be kept abreast of the negotiations that in effectwere going on in their behalf also.Apace with these successive meetings, where the localofficers and committees carried on the usual form of bar-gaining, and which Oehler called the "official" negotia-tions, he and Thurer, the other Grand Lodge representa-tive, were meeting regularly with Burke and Mooney, thesame company officers who were dealing with the com-mittees, and with Joseph Wells, the company lawyer.Wells is the principal attorney who has been representingthe Respondent in all of the litigation detailed above thesepast years. In these meetings, in Wells' hotel suite or inanother hotel room, two subjects were discussed atlength: settlement and final resolution without furtherlitigationof all the pending lawsuits, including Case1-CA-3355 before the Board, and the substantive provi-sions of contracts to be signed with the various IAM lo-cals.On this latter subject of their talks-proposedclauses for contract renewal - the great emphasis appearsto have been placed on matters relating to the functioningof the Union as bargaining agent, such as union security,checkoff, grievance procedures, and steward participa-tion and privileges in the shops.As noted below, there were at the time close to 18,000 employees atEast Hartford, and only about 150 at ManchesterLABOR RELATIONS BOARDOehler insisted at the hearing that all of this collateralbargaining was "off the record," and, as will be explainedbelow, the General Counsel would have it that all of thesemeetings have nothing to do with the case. In fact, theseface-to-face conferences, and uncounted telephone con-versations which supplemented them, interspersed fromtime to time between the regular roundtable meetingswith the local committees, were arranged in the Washing-ton office of the president of the IAM, where Burke wasinvited to consider the mutual advisability of such at-tempts to reach amicable accommodation of all issuesbetween the contending parties.Apart from any vague knowledge of these simultaneouscommunications between company and union central of-fice agents, the local bargaining committees were kept inthe dark of what was going on there. Oehler admitted hehonored the understanding among the central figures thattheir high-level talks should remain secretWithoutquestion the attempts to settle the pending litigation weremade behind the backs of IAM general counsel, PlatoPapps, and of Mozart Ratner, the special counsel for thesuits in progress. The final fillip in this cloak-and-daggerdrama came when, in the middle of the duplex negotia-tions, Siemiller and Brunner conferred with Burke andMooney in New York City to check on what progresswas being made, with Siemiller requesting the companyofficers to saynothingto Oehler and Thurer of his privateconsultation with them.Agreement was reached on all economic issues at thebeginning of December. With the 1962 contract of Local1746 due to expire on November 30, 1965, on that veryday this local and the Company executed an extensionagreement for the old East Hartford plant contract, con-tinuing all of the terms of the old agreement to midnightof December 6.1 On December 6 they agreed upon afurther extension of that contract, this time to January 7,1966, with provision for continuous automatic 2-weekfurther extensions thereafter indefinitely in the absenceof 3 days' notice to terminate the agreement by either par-tyThis contract reaffirmed all of the old agreement ex-cept for the economic terms, as to those the contract wasmodified with 27 pages detailing an 8- to 14-cent hourlyincrease in wage rate for each of 3 years, paid sick leave,and increased benefits in vacations, insurance, pension,and retirement. This agreement also specified that, inconsideration of these economic concessions, from thatday to November 30, 1968, the Union would suspend"meetings in collective-bargaining negotiation with theCompany" on any economic subjects, and that:It is further understood and agreed between the com-pany and theunionthat the purpose of this extensionof the December 1, 1962, agreement is to enable theparties thereto to enter into a new agreement tobecome effective as of December 1, 1965, for aperiod of at least three (3) years until midnightNovember 30, 1968, which shall reflect thereinagreement already reached between the companyand the union on (1) wages; (2) vacations; (3)holidays; (4) paid sick leave and funeral leave; (5)group insurance; and (6) retirement for all employeesnow covered by the aforesaid agreement datedDecember 1, 1962....As also called for in the agreement itself, the supple-ment was submitted to a ratification vote of the member-ship of Local 1746 (a separate meeting for each of the UNITED AIRCRAFT CORPORATION483three shifts), approved by a majority and then signed.The parties having agreed that they were bargaining fortheWindsor Locks and Broad Brook plants as well asEast Hartford and Manchester, Oehler, with the consentof the Company, went to the officers of Local 743 duringa workday on December 8, told them of the economicpackage agreement made for Local 1746, and explainedthat what bargaining was going on was intended by bothsides to apply equally to the employees represented byLocal 743. The officers of that local approved what wasgoing on.On December 8 a new 3-year contract was also madewith Local 1746A for the Southington plant. It containedthe same economic improvements won by the other lo-cals; in all other respects-among which the union func-tion matters are significant here-the new contract simplycontinued all the provisions of the old. And there was anunderstanding, admitted at the hearing by all parties, thatin the event the bargaining which they intended to con-tinue should produce agreement to alter the union con-tractual participation in grievances, arbitration, and mat-tersof that type-presumably improvements-suchthingswould later be added to the contract of Local1746A also.The economic issues thus finally resolved in all areas,Oehler and Thurer continued, between the first week ofDecember and March 2, 1966, their "off the record" con-ferenceswith the company officers and their lawyer.Now the real subjects were settlement of pending litiga-tion and the union-security clauses of the contracts. Ap-parently no records were kept of the discussions at theseconferences-at least none was offered into evidence; therecord in general, however, shows that concessions camegrudgingly from each side, and that in essence the moresalient bones of contention which persisted to the endwere a union demand for aunion-shop provision of somesort, largely resisted by the Company, and some accepta-ble arrangement for reinstatement, reemployment, orpossible seniority rearrangement for strikers with respectto the old 1960 strike. In any event, the parties were una-ble to come to terms, and at their final meeting Oehlershowed Burke a list of 21 items sought by the Union,most of them far in excess of what he had up to that mo-ment indicated might satisfy him. One critical demandwas for some form of compulsory union membershipAnother was for quick payment of $22-1/2 million in set-tlement of Board Case 1-CA-3355. Oehler knew theCompany would not compromise on that basis, and thenegotiators admitted to one another no useful purposewould be served by discussing those proposals anyfurther. Although once again the local bargaining commit-tees knew little, if anything, of what the Grand Lodgerepresentatives were saying to the company officials dur-ing this period, they did know the effort at an overall set-tlement was being made. After his final talk with Burkeand Mooney, Oehler reported to the two locals that therewould be no agreement. The next day, March 3, HermanMuise, president of Local 1746, sent the following tele-gram, reiterated verbatim by letter the same day, to theCompany:Since settlement negotiations have collapsed, it isnecessary that the parties agree upon contract termsto govern their current relationshipuntilthe Boardand the Courts have resolved the legal issues onwhich the parties are divided, supplying the con-trolling guide line.We, therefore, propose that thecurrent economic package accepted by Lodge 1746onDecember 6, 1965, be substituted for theeconomic terms of the expiring agreement and that,with this modification the whole contract be renewedfor a period of 3 years, subject to any final ruling ofthe N.L.R.B. and the reviewing courts in the casesnow pending before the Board.The new contract should incorporate specific lan-guage indicating its purpose and effect. We proposethe following: "It is recognized that the parties are indisagreement concerning their legal rights in manyareas covered or affected by this agreement, whichdifferences are being litigated before the Board andtheFederal courts. Provisions in the areas socovered or affected shall remain in effect pendingfinal disposition of N.L.R.B. cases 1-CA-3355 and1-CA-5245."We are prepared and hereby offer to execute such anew agreement instantly, before the extension of thecurrent contract expires.We would appreciate thefavor of your immediate written reply.By letter of March 4 the Respondent acknowledgedreceipt of the message and suggested a meeting for March10 "for the purpose of discussing these matters." On thesame day the Company also wrote to Local 743. Local743 on February 14 had given notice to modify its con-tract-due to expire on April 21 -with an invitation tocontract negotiation. The Company's letter to this localon March 4 suggested a meeting on March 11 with itsrepresentativies "for the purpose of discussing yourproposals." The suggested meetings took place, withLocal 1746 on March 10 and with Local 743 the nextday. At each the Company handed to the union officialsvirtually identical copies of a six-page letter setting forthin detail the Respondent's version of the history of itsrelations with the two locals reaching back to 1960. Thedocument can fairly be called a white paper; starting withthe strike of 6 years before, it relates how misconduct,broken promises, and deliberate obstructionist tactics byunionagents caused the employees to turn against theUnion, how the Company, in contrast, in successive con-tracts agreed to mounting benefits for the employees inthe sea'ch for harmonious coexistence with the locals,that it would withdraw all recognition from each of them,and closes with an invitation to the Unions to requestBoard-conducted elections to prove their right torepresent the employees at all four plants. Simultaneouslythe Company served written notice upon the Local 1746committee terminating the contract then in effect. Thiswas the requisite 3 days' notice whereby the successive2-week automatic extensions of the December 6 contractwould cease. The union committees accepted the lettersbut said they would not file representation petitions.The following facts were stipulated. Early in Marchtherewere 18,000 production and maintenance em-ployeesattheEastHartfordplantand 150 atManchester; of these-both groups were represented byLocal 1746-about 2,500 paid dues during December,January, and February, almost all by checkoff. In Aprilthere were 4,150 employees at the Windsor Locks plantand 350 at Broad Brook, all covered by Local 743 con-tract, of which approximately 1,000 paid dues, again al-most all by checkoff, from December through April of1966.No employees of the Respondent have beenrequired by collective-bargaining contract in recent yearsto join or remain a member ofa union,or to pay uniondues as a condition of employment. Immediately uponwithdrawal of recognition the Company wrote a letter to336-845 0 - 70 - 32 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDeveryone of the many employees in the four plants advis-ing them of the fact. The letter in the Hamilton StandardDivision said that Local 743 had terminated its contract,that the local represented very few employees, and thatthe Company would file its own petitions with the Boardto give the employees an opportunity to vote. On the 15thevery employee of the Pratt and Whitney Divisionreceived a letter saying the Company had already filedpetitions for elections,stressingthe fact only 13 percentof the 19,000 employees were paying dues anyway, invit-ing approval of the Company's action, and adding "an ef-fective procedure for resolving employee complaints willbe placed in operation following the expiration of thepresent union agreementatmidnight,March 18, 1966.Details of this procedure will be announced in the nextfew days." An enclosure with all the letters was a copy ofthe comprehensive white paper letter delivered to theunionofficers a few days earlierThe Respondent filed its separate representation peti-tionswith the Regional Director for each of the fourplantsrepresented by Local 1746 and 743 (Cases1-RM-571 and 574). The Regional Director dismissedthe petitions and issued the complaint herein. The Com-pany never responded to the letter from the president ofLocal 1746 dated March 3, 1966, proposing immediateexecution of a 3-yearagreementincorporating thechanges in working conditions already agreed upon andplaced in effect, and in all other respects continuing theprovisions of the oldagreement.C. A Threshold Theory of IllegalityThe heart of the case rests squarely in the announceddecision by the Respondent, on March 10 and 1 1 , towithdraw recognition from these two locals and to refuseto bargain further with either of them until such time asthey could again prove their majority representativestatus in Board elections. Was such refusal a violation ofSection 8(a)(5) of the Act? For an affirmative answer theGeneralCounsel argues that the objective and un-disputed facts may be viewed in more than one light, anyone of which suffices to support an unfair labor practicefinding and an order against the Respondent to bargainforthwith.The General Counsel contends, as a matter of funda-mental law, that merely because there was pendingagainst this Employer an unfair labor practice charge, theCompany "had no standing" to question the Union'smajority status in March 1966, and may not now, indefense againstthiscomplaint, claim or attempt to proveotherwise. On this theory the General Counsel moved atthe start of the hearing to strike from the answer the al-legation that at the time of the withdrawal of recognitionthe locals were not authorized to speak on behalf of amajority of the employees. Because I find no merit in thiscontention, I denied the motion to strike that portion ofthe answer.The earlier charge, of which the General Counselspeaks, is the one filed sometime in 1960 and whichresulted in the complaint (Case 1-CA-3355) on whichtestimony was still being heard by a Trial Examiner at thetime of the events giving rise to this proceeding. Noreliance is placed on the merits of that first complaint inthis theory of law, as indeed there can be none, first,because no decision of any kind has yet been reached inCase 1-CA-3355, and second, because the GeneralCounsel successfully opposed the Respondent's motionhere to consolidate that proceeding with this one. It is thesole fact that the Company has previously beenchargedwith unfair labor practices, charges as yet totally un-resolved, that, according to the General Counsel, todaydictates an order for immediate bargaining in this casewithout regard to whatever may have occurred in 1965 or1966. Consistent with this position, the statement is thenmade that the entire question of whether or not theUnions-either Local 1746 or 743-in fact representeda majority in the bargainingunitsinMarch 1966 is "ir-relevant," or "immaterial" to the issues of this case. Andit is also adherence to this theory of law that prompted theGeneral Counsel to concede, in the district court hearingon petition for injunction, that the Unions did notrepresent a majority.What he meant, of course, as hequickly specified, was that "the Union does not have amajority of members of employees. We, of course, assertthat they do represent a majority."Apart from passing descriptive decisional phrasestaken out of context, the Board and court cases cited insupport of this broad contention are inapposite TheBoard's Regional Director dismissed the Respondent'sRM petitions because of pending charges and this doesmean that in the Board's opinion no reliable inquiry couldbemade at thistimeinto the question concerningrepresentation. It does not follow from that rule, how-ever, that the Board does, will, or necessarily must alsoorder the employer to bargain with the claiming union off-hand, in the complete absence of any finding that unfairlabor practices have been committed. Where the leader ofan organizational campaign is discharged and a charge en-sues, the Board refuses to poll the employees at the em-ployer's request, but it will hardly order him to bargainsimply because of the possibility there may have been anillegal discharge. To rule here as the General Counsel de-mands would be tantamount to automatic prejudgment ofguilt by the Respondent in the contemporaneous, but asyet uncompleted, prosecution of an unrelated case. Thereis anerror in reasoning that is fatal to the entire theory.2The bargaining orders issued on the basis of the citeddecisions rest upon determinative factors that are foreignto the situation here. InFranks Bros. Co. v. N.L.R.B.,321 U.S. 702, the Supreme Court ordered a respondentemployer to bargain immediately with a union despite ad-missionthat at that moment the labor organization did notrepresent any of the employees in the bargaining unit.What the Court was doing, however, was enforcing aBoard order based upon an earlier finding that the em-ployer had sometime previously illegally refused to bar-gain with the union at a time when it in fact did representa majority of the employees. The distinction between thetwo situations -one involving a final order of the Boardfollowing an unfair labor practice finding, and one barrenof any such facts-also so clearly remove from this casethe other asserted precedents set out in the GeneralLThe followingproposition stated in oneof the General Counsel'sbriefs is the base premise said to support the whole superstructure ofideasThe necessary corrolary of power to decline to conduct an electionuntil pending unfair labor practice charges are resolved is power tocompel the employer to honor an outstanding certification and main-tam the bargaining relationshippendente tieThe suggestedequation significantlyblurs the very realdistinctionbetween doing nothing and doing something Refusal to conduct electionsmeans "hold", affirmative bargaining orders mean "hit "The negative andthe positive are not one and the same UNITED AIRCRAFT CORPORATION485Counsel's brief, that they require no further discussion.D. Bad-Faith Refusal to BargainThe clearest fact emerging from this record as a wholeis that when the Respondent severed its relations with theUnions and filed representation petitions, its reason fordoing so was not any concern with how many employeeswere paying dues or how many desired to have the localunions continue representing them in collective bargain-ing. If the essence of any refusal-to-bargain case underthis statute is, as the Supreme Court has repeatedly said,the question of good or bad faith in the employer's at-titude towards the union and towards the very principleof collective bargaining, there is no escape from the con-clusion that in telling the local committees it doubted theirmajority status, and in saying to all the employees thiswas the Company's true motivation in rejecting theirestablished representatives, this Respondent acted in badfaith.3With Local 1746 the Company has had regularlynegotiated contracts for about 10 years; with Local 743for more than 20. With each, contracts had been executed3 years previously, and for 3 months-October throughFebruary last-company agents made continued effortsto settle all terms of employment for the employeesthrough the Unions' officials. When, at the hearing in Julyof this year, the Respondent offered to prove that it hadreasonable grounds to question, and in fact had doubtedthemajority status of the locals in the yeai s preceding1962, the offer was rejected. Against the compelling sig-nificance of its more current conduct, those ancient factsrevived are too remote and nebulous to bear upon thisquestion now. To consider such evidence might lead to acharge of hypocrisy against the Company, and this wouldbe unfair 4Were there no affirmative evidence of motivation, itwould be difficult enough to support the defense of goodfaith based upon a suggested inference to be drawn fromthe limited number of employees who were paying duesto the Union., The fact of concurrent bargaining alonemight well suffice to offset the implication. Moreover,withpertinentcircumstances concededly unchangedwithin the last year or two, the Respondent raised noissue of majority status at moments when such an honestdoubt would normally have been expressed.But the most significant fact of all is, and the Respond-ent does not even claim otherwise, that had the Unionsagreed to whatever terms Burke or Mooney were de-manding-at any time between December 6 and March2-the Company would have signed regular 3-year con-tracts with each local. That this was the Company's inten-tion appears in writing on the very first page of the interimagreement of December 6 with Local 1746, in expresslanguage awaiting only final details before being made ef-reached on all economic matters early in December wasunderstood by all parties without question to applyequally to the employees represented by Local 743. In-deed, the Company took pains at the time to have Thurerand Oehler go to the Hamilton Standard plants to keepthe officers and committee of Local 743 advised of thenegotiations and agreements reached, even though itscontract still had over 3 months to run. If there be anyremaining doubt on this score, it is dispelled entirely bythe Company's letters of March 10 and I I to the localsand placed in the hands of each and every employee Thehistory of bargaining related there depicts the Union asadvancing its interest as a concern apart from the welfareof the employees, and the actions of the Employer insteadas directed towards their economic interest and inde-pendence. The point of the letter is driven home byspecial emphasis on the Union's refusal, characterized asunfair by the Company, to agree with the Respondent'sfinal offer, which is detailed in six specified enumeratedproposals for settling all pending litigation and theremaining contract issues. Thus, in effect, the Companywas asking the employees to agree with its position thatthe Unions ought not have disagreed with management,and that it was just and proper for the employer to discon-tinue bargaining for that reason.Itwill be recalled that about a week before the Com-pany's white paper letters of March 10 and 11, and onlyIday after the final meeting of Oehler and Thurer withBurke and Mooney, Local 1746 proposed continuation ofthe entire contract of December 6 for 3 years, with alllegal questions in litigation to await the outcome of offi-cial court decisions. But the Respondent never deigned toanswer the proposal which, at the very least, removedany real obstacle to contract renewal and certainly brokeany temporary impasse that may have been reached.Respondent's brief to the district court in the injunctionproceeding literallystatedwhy recognitionwaswithdrawn "Respondent replied to this proposal by ter-minating the extension of the old contract with Local1746 ... and informed Lodge 1746 and Lodge 743 ...that it would not bargain further with either of them."The details of the extended discussions on just how thecompeting parties wished to dispose of the court litiga-tion,or of their opposing concepts of appropriategrievance procedures or other forms of union security,were many, and no doubt all entered in the decisionfinally reached by the Company. Clearly, however,among them two of the more unpalatable musts which theunion representatives threw at the Company at thebeginning of March were positive insistence upon a unionshop and $22-1/2 million now to settle pending litigation.The causal relationship between these unacceptable de-mands and the Company's "reply" on March 10 is clearand has nothing to do with majority representative statusor dues checkoffs.The law is clear The duty to bargain is not dependentupon the Union's position on lawful bargaining issues,and no employer may condition continued recognition ofa majority representative upon its yielding to one point oranother. The real substance of the defense to the entirecomplaint rests upon the assertion that at the moment ofthe refusal to bargain, now called illegal, neither of thetwo locals in fact represented a majority of the employeesin the bargaining units, or at least that the Respondenthad reasonable cause to believe this was so. With stalefacts relating to the strike of 6 years before havingnothing to do with the Respondent's 1966 state ofmind-what with all the intervening bargaining and thesuccessive regular contracts-the only record evidencesaid to require a finding of minority authorization to bar-gain is the fact only 13 percent of the employees forwhom Local 1746 spoke were paying dues, and about 22percent of those represented by Local 743. The Re-spondent would have the Board consider the question ofmajority status with reference to this fact, and only thisIN L R B v American National InsuranceCo343 US 3954ShamrockDairy,Inc, I i9 NLRB 998N L R B v Gulfmont Hotel Company,362 F 2d 588 (C A 5) 486DECISIONSOF NATIONALLABOR RELATIONS BOARDfact, without regard to any of the other equally pertinentfactors appearing in the record as a whole. On why itrecognized the locals back in 1960, the Company at-tempted to explain its position on grounds other than theUnions' right to speak for employees, although its offerwas rejected as untimely. Nothing was offered to picturethe 1962 agreements, the 1965-66 negotiations, or thenew December 6 contract with Local 1746, as anythingother than pure admission that the Unions did representa majority of the employees throughout the period. TheRespondent argues as though none of these contracts hadever been made, as though they had been kept secret fromthe employees, or as though the progressive wage rate in-creases and other improved economic benefits had beenconcealed from them.It is not without reason, or in the absence of expert ex-perience in this field, that the Board, with court approval,has repeatedly emphasized that stabilization in industrialrelations, the ultimate objective of all the provisions ofthis statute, is best achieved by final execution of the col-lective-bargaining agreement.And stablization in thissensemeans not only amicable adjustment of the relation-ship betweenunionand employer, but also peacefulresolution of the question concerning representation, orofthecontinuingdoubt,withitsconcomitantdisturbances to employer-employee relations, in thequestion whether or not the employees in fact desire to berepresented by a union The rule of RayBrooks v.N.L.R.B.,348 U.S. 96, deals with the presumption ofcontinuing majority flowing from the fact of certificationby the Board, conclusive for a period, rebuttablethereafter. But the entire purpose of the certification, and,indeed, of all the representation proceeding before theBoard preliminary to the certification, is to encourage col-lective bargaining, and, when the parties so decide, tobring into being the collective-bargaining contract. Oncethis has been achieved, the importance of the certificatewanes, and it becomes the contract which stabilizes in-dustrial relations, and quiets both the frinction betweenemployerand unionand the question of representation orauthority of the union as exclusive agent of the em-ployees.6 The Board's contract-bar rule, precluding elec-tions during the life of an effective, valid agreement, is nodifferent in purpose from the rationale that precludeselections during the first year of the original certification.So long as the contract is in effect, the presumption ofcontinuingmajority is virtually conclusive; thereafter itbecomes rebuttable. Has it been rebutted in this case? Ithink not.Of prime importance is the fact that evidence ofdissatisfactionwith a collective-bargaining agent dulyselected and long accepted and utilized as the means forobtaining successive improvements in conditions of em-ployment must properly come from the employees them-selves, if it is to carry any weight, and not from the em-ployer on their behalf.7 There has not been and there is nosuch evidencein thiscase. Lukewarm with their pocket-books they may have been, but there is not the slightestindication of any dissident group, or of any move, how-ever limited, to unseat the exclusive bargaining represent-atives. Two thousand copies of its last 3-year contractFay v Douds,172 F 2d 720, 24 (C A 2)N L R Bv SansonHosiery Mills, Inc,195 F 2d 350 (C A 5)InternationalTelephone & Telegraph Corp ,159 NLRB 1757, 1764at fn 15Congresscould not have intended the 9(b)(I) requirement to bewere printed by Local 1746 and all distributed among theemployees. There were 40 Local 1746 stewards operat-ing in the Pratt and Whitney Division; 110 separategrievances were filed and processed there through thesestewards during the calendar year 1964, and 219 during1965. That 181 of this last number involved a single issuedoes not detract from the significant fact that that manyindividual workmen consciously joined with the Union intheir grievance against the Employer. In the HamiltonStandard Division, where Local 743 functioned, therewere 154 grievances in 1964 and 149 in 1965. That theemployees were at least tacitly in agreement with thelodges that the locals should continue bargaining for themis the minimum that must be said in these circumstances.They also knew-and there certainly is no evidence togainsay the fact-that a ratification meeting of the mem-bers of Local 1746 was a prerequisite to all the improve-ments in their pay and the fringe benefits which came tothem in December. Not many went to union meetings andonly a percentage paid union dues. In view of the directeffectwhich the representation activities had upon theemployees' working conditions, it can hardly be said thatthe widespreadinertiabespoke rejection of the locals astheir spokesmen. With the successive contracts imposingno obligation upon them to join the Union at all, a morepersuasive inference is that the employees found mattersto their liking, and were perfectly willing to remain freeriders, having the Union as their agent without cost.There is no requirement, in this statute, that employees infact be members ofa union,or contribute at all to its ex-penses, before a labor organization may be authorized toact as exclusive bargaining agent. The statutory authori-ty, or, as customarily alleged in refusal-to-bargain com-plaints, the majority representative status of the claimingunion, may be shown in any number of ways. Here, it isproved by the fact of the successive contracts regularlyexecuted and implemented, by the presumption of majori-ty status of the locals flowing from the stable contractualrelationships, by the collective-bargaining negotiationsuninterrupted for months up to the very moment of sud-den cutoff by the Respondent, and by the total absence ofany indication of dissatisfaction emanating from the em-ployees themselves.8The rule in point was clearly articulated by the Boardonly recently inUnited States Gypsum Company,157NLRB 652, 655, 656, where an employer's representa-tion petition, filed when a contract ceased having effect,was dismissed. The case stands for the principle thatwhen, at such a moment, an employer attempts to placethe union's majority statusin issue,it"must demonstrateby objective considerations that it has some reasonablegrounds for believing that the union has lost its majoritystatus since its certification." And the test is the samewhether the employer files a representation petition, orrefuses to bargain, for the Board also said "the relation ofan incumbent certified union to an employer that.declines to bargain without a good-faith doubt of theunion's majority status may turn on whether the employerrefuses to bargain and thereby subjects itself to an 8(a)(5)charge or chooses to file a petition and forces the union toan election ... in either case the rights of the employeesapplied in such a manner as to provide a shield behind which one par-ty, after having benefited from the bargaining relationship for so manyyears, may with impunity in mid-negotiations, for whatever tacticaladvantage it hopes to secure, seek to shatter the bargaining structureit has itselfjoined to create UNITED AIRCRAFT CORPORATION `487to be represented are jeopardized, and the union is put tothe choice of utilizing the time-consuming unfair laborpractice route or submitting to the employer's use of thepetition and being compelled to engage inendless electioncampaigning...." Implicit in this language is the thoughtthat the Board will apply the same rule in an unfair laborpractice proceeding when the identical issue is presentedin the posture of a refusal to bargain as distinguished froman employer petition.The only "objective consideration" advanced by theRespondent here as "a reasonable grounds" for its as-serted good-faith doubt is the fact that only a minority ofthe employees were paying union dues, a situation thathas been unchanged for several years. Alone, particularlyin the total picture revealed here, it cannot constitute asufficient affirmative defense.9 What the Respondent re-liesupon more heavily in its brief-a ground which inreality is neither an "objective consideration" norevidence-is a statement made by the General Counselduring the injunction proceeding 4 months after therefusal to bargain, during discussion of his theory of law,that the Union did not "represent" a majority in March.In the context of the record as a whole, of course, whatthe General Counsel admitted was that less than half ofthe employees were union "members," and in this sensetheUnion only represented a minority. He also madequite clear, consistent with the basic complaint allegation,that each lodge was indeed the exclusive majorityrepresentative.Ifind that by withdrawing recognition from Lodges1746 and 743 on March 10 and 11, 1966,10 respectively,and in refusing thenceforth to bargain with these lodgeswith respect to the employees up to that momentrepresented by them in all four of the plants here in-volved, the Respondent violated Section 8(a)(5) of thestatute, as alleged in the complaint.I IE.Further Contentions: The Remedial OrderThe conclusionary finding here made that the Com-pany'scomplete rejection of both locals and itsunqualified refusal to bargain after March on any subjectwhatever, constituted a direct violation of Section 8(a)(5),means, of course, that it must be ordered to recognize theUnions again as the exclusive bargaining agents, and,upon request, bargain with them in good faith. Theaffirmative injunction is necessarily as broad as the fullscope of Section 8(d) of the Act.12 If, as the complaintfurther alleges, anything that the Company's agents saidor did during the negotiating sessions which preceded thefinal severance of the bargaining relationship,also evi-dence the Respondent's breach of faith, a finding to thateffect adds nothing to the concluding finding nor givesany added vitality or significance to the affirmativeremedial order. The whole includes the sum of its parts.And this is equally true of unilateral action, such asprocessing of grievances directly with employees withoutunion representatives, taken after exclusion of the localsfrom the picture. Unqualified recognition of the localshereafter-and nothing less will satisfy the order-in-cludes, among other things, participation, consistent withBoard law, in the continuing bargaining process by unionagents, and an end to unilateral dealing with employeesbehind the back of their exclusive representatives.Despite the fact the essential burden of the complaint,fairly read in its entirety, is that the ultimate andunequivocal refusal to bargain further with the two localsinMarch was a pure act of bad faith and therefore an un-fair labor practice,the complaint also lists a number ofthings the Company is alleged to have said or done, andthen avers that "by each of the activities" so enumeratedthe Respondent "refused to accord full statutory recogni-tion."Among these specific charges are such things asrefusing to agree to contract language obligating the Com-pany to furnish certain wage data or merit ratings, refus-ing to agree that it had the burden of disproving the meritsof a grievance filed, refusing to agree that there should beso many stewards, or that they should be paid so much bytheCompany for time devoted to investigatinggrievances, or that there should be a full arbitrationclause.These are essentially allegations of evidentiarymatters, and could as well have been omitted from thepleadings. Indeed the overall charge of bad faith could beproved, as in fact, the General Counsel argues he hasproved, by conduct other than precisely set out in thecomplaint.That these pinpointed factual assertions in thepleadings were intended as cumulative evidence of under-lying bad faith,and not as independent allegations ofspecific violations of the statute, was admitted by theGeneral Counsel at the hearing.He made clear this is nota case of wrongdoing in refusing to furnish data, or inrefusing to sign a contract already agreed upon.It is sole-ly in the fact that the Respondent resisted the union de-mands "too adamantly"that the fault is to be seen. In hisbrief,however, the General Counsel asks that "theRespondent should be ordered to grant the Union's statu-tory rights, including the rights to information." Therequest is carried further in greater detail by the Union initsbrief; it requests that the Respondent be ordered tosign a new contract setting out substantially the very con-tract proposals advanced by Local 1746during the1965-66 negotiations.Attention is also focused upon another precise allega-tion of the complaintby thestress placed upon thequestion of checkoff in the remedial orders suggested.Theyboth argue extensively and persuasively that theRespondent must be directed to resume the checkoff ar-rangement which ended with termination of the contractwith Local 1746 on March 18 and with Local 743 onApril 21. The Complaint alleges that the Respondent° SeeGulfmont Hotel, supra10This is the date of the effective violation of the Act, of the literalrefusal to discuss contract terms with the Unions, and of publication to theemployees of the Respondent's attitude It is of no moment in this casethat a unilateral grievance procedure was not placed in effect until the con-tracts with the locals had expired, or even that the Company continued tocheck off dues in favor of Local 743 into April11There is no dispute with respect to the composition of the, appropnatebargaining units for any one of the four plants involved-East Hartford,Manchester, Windsor Locks, and Broad Brook Accordingly, it is foundthat those bargaining units as precisely set forth in the complaint are ap-propriate for purposes of collective bargaining12Sec 8(d) reads(d)For the purposes of this section, to bargain collectively is theperformance of the mutual obligation of the employer and therepresentative of the employees to meet at reasonable times andconfer in good faith with respect to wages,hours, and other terms andconditions of employment,or the negotiation of an agreement, or anyquestion arising thereunder,and the execution of a written contractincorporating any agreement reached if requested by either party, butsuch obligation does not compel either party to agree to a proposal orrequire the making of a concession 488DECISIONS OF NATIONAL LABOR RELATIONS BOARD"unlawfully terminated the contract" with Local 1746,and "unlawfully terminated the contract" with Local743.13 If this language, at least with respect to the Local1746 contract, be read together with the many otherevidentiary factual allegations, it stands as but further as-serted "evidence" of overall bad faith. A confusion arisesfrom the fact that in asking that the Company be com-pelled to restore the checkoff provided for in the contract,the General Counsel says that "in contemplation of law"the company notice was "ineffective to terminate the con-tracts ... in legal contemplation, the contracts werenever terminated and remain in effect." And counsel forthe Union claims that the situation "requires artificial ex-tension" and that the contracts must be treated "as if theyhad never expired." Clearly, however, neither brief in-tended that this language be taken literally, for they alsorequest simultaneously that the Respondent must be or-dered to abandon its insistence that the grievanceprocedure, and other clauses relating to union activitiesin the plant (those that are set out in the terminated agree-ment) remain as in the past, but instead sign now, in a newagreement, quite different clauses to replace them.Whatever may have been intended by all this-be it tomake additional unfair labor practice findings, or orderrestoration of old agreements, or simply to fashion a spe-cial and unconventional remedy here on the basis of theout-and-out unlawful refusal to bargain in March - it doesnot seem appropriate on this record to do other than ordertheRespondent to bargain in good faith now, as thestatute commands.Throughout the argument advanced in support of therequest for extraordinary positive directives in thisremedial order, two pervasive stories are pressed, onethat must fall in the face of the evidence, the other inter-woven with a history of the parties' relationship that hasbeen removed from consideration in this case at therequest of the government. The first is that the Respond-ent conditioned sincere bargaining with either local uponwithdrawal, or settlement on the Company's terms, of allpending litigation - particularly Board Case 1-CA-3355.The other is that the "hard" position taken by the Com-pany in the bargaining sessions must be appraised in thelight of its past conduct-including illegal violations ofSection 8(a)(3) of the Act in the thousands, and a cam-paign of antiunion activities over many years. Commentis therefore required on certain aspects of activities oc-curring during the fall and winter of 1965-66.On its face, the story of the collateral "off the record"discussions belies any assertion that participation wasforced upon the Union by the Respondent. The first "offi-cial" conference occurred on October 1, 1965, betweentheCompany and representatives from Local 1746,several hours in the morning and several after lunch. Thenext bargaining meeting was with the committee and of-ficersof Local 1746A (Southington) on October 12.Grand Lodge Representative Oehler was present at both.When the parties adjourned for lunch at noon, on the12th, he went to the hotel room of Wells, the companylawyer, and suggested they get together to talk settlementof pending cases. Wells said he was not authorized, andasked Oehler would he speak to Vice President Burke.Oehler said yes, Burke came, and for over an hour thethree talked. It was agreed that an effort would be made,and the afternoon session with Local 1746A was calledoff.Here and there in his long recital Oehler suggestedthe Company wanted to keep these talks quiet; the fact ishe made it a point to bind the others to secrecy. It was hewho first used the phrase "off the record" in that room;he admitted having "requested" that the conversations bekept so, and that the talks were not "for general consump-tion."Did Burke and Mooney say to him that day they"were very reluctant to meet with you in an off-the-record discussion"? Oehler answered that they "couldhave said it." Burke and Mooney, his personnel director,were in the Washington office of IAM President Siemillerthe next day. Brunner, IAM vice president, had thatmorning telephoned Burke in Hartford and asked as afavor that he fly Grand Lodge Representative Thurerdown with him in the company plane.Oehler was on the witness stand for over 2 days duringthe hearing, and tried to create the impression that theCompany's spokesman made him understand settlementof the pending litigation and negotiation of new contractswere intertwined and could not be separated. Histestimony as a whole is unpersuasive on this score. Onlytwo meetings had taken place before he made the over-ture himself. The second, with Southington Local 1746A,had nothing to do with the court cases, except for a veryminor and tangential aspect. Oehler admitted no one toldhim plainly and directly that settlement talk must go handin hand with bargaining. He said again and again he "in-ferred" this was the Company's position. "I said I got thefeeling that the litigation in all these cases were involvedin the negotiations." "My feeling was that settlementcould be reached on all matters if we applied ourselves."In the course of the October 1 negotiating session,Burke and Mooney, and even other company agents, didrefer to the pending Board case many times. Oehler's oraltestimony, substantially consistent with a record of thatmeeting made by the Company, shows that reference tothe subject may as well have been provoked by unionproposals for a new contract, as by an independent pur-pose. There was very much discussion during the day ofa new "witnesseth" clause which the Union wanted in anew contract; this was intended to replace the recognitionclause of the old agreement. In pertinent part, it asked theCompany to agree, in writing, that "it is the intent andpurpose of the parties to this agreement, in accordancewith the National Labor policy,to eliminatearbitrarymanagement control over terms and conditions of em-ployment and to provide effective safeguards against ar-bitrarymanagement decisions and actions therebyenhancing the dignity and security of employees ...",that the Company would act "subject to the terms of thisagreement and all obligations imposed upon the Companyby law," and that "the Company acknowledges therequirement for security inherent in the nature of theUnion's operations and the need for a feeling of jobsecurity on the part of its maintenance and productionemployees which places a responsibility upon the Com-pany to avoid the assignment of presently established bar-gaining unit work to nonbargaining unit employees, whichwould have the direct result of undermining the bargain-" Thislast assertionis errorOn February 14, 1966, Local 743 wroteto the Company that in conformity with Article X11, Sections I and 4 ofthe contract," it gave "written notice of its intent to modify certain por-tions and terms" of the agreement The contract, by its terms, was toremain in effect until April 21, 1966, and provided for automatic annualrenewal thereafter "unless either party hereto shall give written notice ofits intent tomodify any portion or any of the terms hereof" Thiscontract was terminated by the local, not by the Respondent UNITED AIRCRAFTCORPORATION489ing agent, diluting the bargaining unit, and checking itsnatural growth."The Union also proposed unlimited binding arbitrationon all matters involving application and construction ofthe contract. In the course of the discussion Thurer, fortheUnion, explained that by unlimited arbitration hemeant final arbitration also on such questions as"management function" and other phrases appearing inthe "witnesseth" clause. The negotiators that first day didspeak of assignment to employees outside the bargainingunit, to contractors, to trainees who were excluded fromthe old contract. Generally, however, the discussiondeteriorated into a hassle over what was "arbitrary,"what was "legal," what "dignity" had to do with shopproblems. Asked to sign a pledge of legality, Burke andMooney spoke of Case 1-CA-3355, and charged theUnion with having wrongfully accused the Company ofillegality.And the suggested "witnesseth" language didcarry an implication of past wrongdoing by the Company.This led to the question of arbitration, and the companyspokesmen, reluctant to agree, justified their position onthe ground the Union had reneged on a 1960 arbitrationagreement and instituted litigation when dissatisfied withthe outcome. With the tenor of the conversation set in thisfashion by the Union's proposals, if the thought of settlingthe entire dispute then in the air-Board proceeding,private lawsuits, and contract disagreement-arose inOehler's mind quite apart from what the Respondent mayhave wished, it would not be surprising. He could wellhave concluded that with the litigation out of the way hemight do better at the bargaining table. More likely thethought simply occurred to Oehler after one and a halfmeetings, that with multilitigation of such magnitude en-veloping the parties, it was unlikely there could be fruit-ful, calm, and reflective collective bargaining at all.In any event, as a minimum it must be said that neitherparty was less desirous than the other to talk "off therecord" about the pending suits, and to find an area of ad-justment. The best Oehler could offer at either the hear-ing before the Trial Examiner or before the district judgein the injunction proceeding, to support his position thathe had been forced against his will into talking settlementof the litigation, was that when, during the talk about the"witnesseth" clause drafted by union counsel, Burke didsay "We ought to let the lawyers negotiate," he [Oehler]"took it different," and "inferred" this was insistence thatCase 1-CA-3355 must be withdrawn before there couldbe any bargaining.There is affirmative indication that Oehler and theUnion did not feel coerced. The Union's lawyers knewnothing of what was going on; a client subjected to im-proper pressure by his opponent in law is not likely toconceal the fact from the very specialists hired to protecthis interests. In Siemiller's office inWashington, onOctober 13, the question arose whether agreementreached by the Company with Oehler and Thurer wouldbe agreeable to the local lodge officers and committeemeninHartford. Thurer said openly that if necessary he andOehler would "ram it down their throats." 14There came a time when the "off the record" discus-sions could no longer be kept from Papps, the IAMGeneral Counsel, or Ratner, the attorney who wasprosecuting Case I-CA-3355 for the Union, because thehearing in that proceeding was scheduled to resume onNovember 30. Oehler agreed with Wells and Burke thatthe case should be postponed so that settlement talkscould continueHe asked Wells to advise Papps bytelephone.When Papps learned of what hadbeen goingon, he objected to any postponement and fileda charge,accusing the Company of bargaining in bad faith. In atelegram to the Company at that time the lawyer said"Company is not negotiating in good faith or even accord-ing full statutory recognition to the Union. YesterdayCompany conditioned so-called Southington `package' onwithdrawal of Board and Court cases. Company refusedto renew checkoff in order to break union in reprisalagainst continuation of these cases."Oehler tried to restrain the union lawyer. "I was tryingto establish a settlement and that was my prime purpose.Mr Papps for whatever legal reasons he had was tryingto stop me as far as trying to wipe out things withoutjustification." At the district court hearing oninjunctionOehler testified he first learned of the charges filed byPapps from Wells, and that he and Thurer were "embar-rassed by not knowing something that was goingon in thestructure of our organization. And we were quite per-turbed about it."THE COURT:But on thatdate you said that par-ticular charge embarrassed you; that you yourselfweren't convinced that there was any bad faith atthat point?THE WITNESS: I wasn't aware of it. I was con-cerned about trying to make a resolve of the whole is-sue.THE COURT: You were the chief negotiator?THE WITNESS: YesTHE COURT: You hadn't complained to anybodythat there was any bad faith?THE WITNESS: No, I never complained to my sidethat there was bad faith bargaining.THE COURT: Wouldn't you be the source of sucha complaint? You were the chief negotiator?THE WITNESS: I should have been.I'HECOURT: On what basis then was the com-plaint brought?THE WITNESS: I have no idea, sir.There is more in the record, especially from Oehler'sown testimony, proving his and the Union's hope that anamicable settlement could be reached. No useful purposewould be served by repeating it all here. I find theGovernmentcontentionthat theRespondentmade settle-mentor withdrawal of the charges in Case l-CA-3355,a condition precedent to bargaining negotiations,unsup-ported by the record as a whole. In the end meeting withthe committee of Local 1746A, for the Southingtongroup, the Company's economic offer to them was anhourly raise of 7 to 13 cents per hour, for each of 3 suc-cessive years, plus other benefits. At the same time,Burke had made known to Oehler, in the "off the record"talk, that he was reallygoingto offer 8 to 14 centsinstead,plus 5 days' paid sick leave, an innovation which the localaFrom the testimony before the Trial ExaminerA YesQ (By Mr Wells) Do you recall at this meeting of October 13,Q Do you remember Mr Thurer saying that, yes, you could, ifMr Oehler, Mr Burke inquiring whether if they worked out an agree-necessary you would ram it down their throats"ment with you and Mr Thurer, you would be able to sell it to theA Mr Thurer made the statement, a statement similar to thatcommittee, the local people9 490DECISIONSOF NATIONALLABOR RELATIONS BOARDcommittee had been demanding. It is Oehler's story thatwhen the Company asked how he wished to handle thisadded offer, his answer was: "I said I don't want any partof it." But the record also shows clearly that there thenfollowed an "official" meeting, with the lesser offer onlyplaced before the committee by the Company, a caucusof the union people where they held firm to their demandfor more, a private talk between Oehler, Burke and Mo-oney, and finally Oehler's return to the committee wherehe told them he had obtained this added raise plus thepaid sick leave. I credit the testimony of Mooney, wherehe testified that when Oehler was asked how he wished tohandle the extra pay and paid leave, he said "he could useit, himself."It is true that when the Respondent finally decided tostop all the negotiations, it did so because it seemed im-possible to reach agreement; and this meant a failure ofaccord on both the new contract terms and settlement ofpending litigation. It is immaterial how the motivation bephrased, for either ground falls short of adequate defense,and the bad-faith finding remains the same.15 In view oftheUnion's uninhibited participation in the "off therecord" discussions, enthusiastic at least, it cannot besaid that the position taken by the Company at the bar-gaining tablemust be viewed with special suspicionbecause they were also attempting to solve a pendingproceeding before the Board.The second element of proof assertedly showing a cal-culated and unlawful motive in the Respondent's electionto terminate the December 6 agreement and in its entireattitude towards the Union's proposals is the way thepartiesdiscussed the various aspects of a revisedgrievance procedure and related matters. As explainedabove, it is the fact that the Union lost the checkoffbenefitwhen the contract ended that constituted thegreatest hurt to it, considering the total absence from thatagreement of any substantial union-security provisions.In reality it is restoration of the checkoff that the GeneralCounsel seeks as a pinpointed material remedy, and fullreestablishment of the entire contract only as means forachieving the checkoff again.In fact, there was little talk of checkoff as such duringthe discussions, whether "official" or "off the record."The loggerheadon unionsecurity centered on compulso-ry union membership. Without variance the Respondentinsisted it would not agree to a union shop or maintenanceofmembership, which, somewhat generally, was thestarting point voiced by Siemiller back in October whenitwas first decided to have side talks. There were timeswhen Oehler hinted, at least, to Burke that he might settlefor maintenance of membership plus what he called the"Lockheed" letter, whereby newly hired employeeswould be advised by the Company that there is an exclu-sive bargaining agent and that they could "consider" join-ing it.And on March 2, when, as Oehler testified, he"blew the settlement" by presenting a list of 21 demandswhich he knew the Company must reject, the real bone ofcontention was the Union's insistence at that momentthat there had to be some form of union security, somemeasure of membership requirement as a condition ofemployment. It does not appear that the question ofcheckoff was discussed between them at that time.A reading of the minutes of meetings placed inevidence, some made by the Company and some by unionparticipants in the "official" negotiations, reveals very lit-tle discussion of the checkoff. There were very extensive,bitter, and inconclusive arguments over union proposalsto modify the grievance procedure and to provide greaterlatitude for its stewards' activities in the plant duringworking hours. It sought more paid time for stewards andgreater privilege for them to speak to employees at the in-vestigation stages, plus more information from the Com-pany when needed. The Company fought against inter-ruptions in production and added expense. Towards theend it agreed to a somewhat more generous 30-minutepaid period for stewards' duty at the end of the work shift,and to a greater number of stewards provided the Unionpaid them. The briefs emphasize the Company's proposalto eliminate step 1 from the grievance procedure al-together. It also appears, however, that this suggestionwas in response to the Union's initial proposal that therebe no more step 2, because it seldom resolved grievances.A fair appraisal of what is reflected in the recordedminutes and of what the witnesses recalled of the conver-sations would be that the Company certainly bargained"very hard" about this entire matter of grievanceprocessing.There is a subtlety in Oehler's testimony on this point.What he was really saying at the hearing is that the toofirm position taken by Burke and Mooney in the officialconferences with Local 1746 amounted to a threat todeny the checkoff in the future if pending litigation werenot ended. And he may have smelled it correctly, for heis expert in bargaining. From the record evidence, how-ever, it is difficult to make the finding.16 This is especiallyso because Oehler admitted that while meeting privatelywith the Company he encouraged its officers to stand firmagainst the local committees in order to facilitate theirlater acceptance of what settlement he might ask them toratify.The following is all from Oehler's testimony: "In thehotel ... we were talking about the court case and thecheckoff and the union contract, and I believe I indicatedto the Company that the committee didn't believe that thecourt cases and negotiations were a separate item, thatthey were intertwined as far as the negotiations were con-cerned.They didn't believe that the Company wouldremove the checkoff. Mr. Burke responded, `Well, theyare out of their minds if they think that.' So I said to Mr.Burke he ought to tell this committee hard and fast, put iton the table and let them know. I thought they had a rightto know." The least that must be said of this testimony isthat Oehler encouraged the Respondent to resist the de-mands of the local committees. The phrase "they had aright to know," in the context of what Oehler later in-sisted was good-faith bargaining by the Company, is nodifferent from an invitation to pressure the locals in the"official" negotiations.Oehler and Thurer were notpassing observers of the negotiations, and if the companyspokesmen were indeed being unfair to them their dutywas to resist, not to egg the enemy forward.On two items there is merit in the General Counsel'scontention that the Respondent thereby revealed unionanimus. The first was its very firm insistence that the'Tulsa Sheet Metal Works,149 NLRB 1487,N L R B v WoosterDivision of Borg-Warner Corporation,356 U S 34216Oehler testified as followsQ (By Mr Wells) The Company hadn't threatened to withdrawcheckoff if you didn't settle these cases, had it, not in the discussionwith you?A in answering in the light of your question, no UNITED AIRCRAFT CORPORATIONUnion agree grievances in certain areas could only beprocessedby the Unionafter individual signature of theemployee involved.A majorityrepresentative has a statu-toryright to represent any employee in grievanceswithout the requirement that it reestablish its authority todo so in a given instance."The Respondent also insistedthroughout the negotiations that the Union agree to ablanket no-strike clause while at the same time refusingto concede an arbitration provision coextensive with thebreadth of the no-strike proscription.The one isfairly thequid pro quoof the other,and the Company'sarbitraryposition on this point could only have been intended toprecludetrulyharmonious relationships. 18Much of the argument that the Respondent should beordered to agree now to contract provisions which it ada-mantly refused to concede before is based upon illegalconduct charged to it in the past.In successfully resistingthe Respondent'smotion to consolidate this case with theearlier proceeding in Case1-CA-3355-theone in whichthe alleged past misconduct is still in issue -the GeneralCounseleffectivelyremoved all that history from con-sideration here. In any event,there is virtual admission inthe briefs of the General Counsel and the Union that theBoard cannot itself write the contract which the Respond-ent must sign to evidence its good faith in future bargain-ing.The GeneralCounselspecifies that"the employershould be ordered to grant the Union's statutory rights."The Unionstarts with:"It is incumbent upon the Board... to establish guidelines for a relationship consistentwith the statutory scheme," and then adds the Companymust be prohibited"from inventing new excuses orjustifications for rejecting proposals," ordered to agree to"a reasonable number of stewards,""a reasonableamount of working time" for stewards to processgrievances,"reasonable access" to the plant,and told toarticulate"intelligible"standards in place of"subjectiveevaluation"by rating foremen.But this is the very sub-stance of collective bargaining which the parties must befree to negotiate across the conference table.19 If thereshould come a day when the Respondent's behavior incomplying with the bargaining order below is subject tojudicial review, it will be time enough to appraise its con-duct with respect to any insistence that employees mustsign union grievances,or any refusal to yield an arbitra-tion clause while demanding a no-strike limitation uponthe Union.20Thereisa final reason, sufficient in itself, why therequest that the Respondent be ordered to reactivate theDecember 6 agreementwith Local 1746 mustbe denied.The Unionhad agreed,when the extension contract wasmade, that it would end in the event developments shouldlead to exactly what later came to pass.A first pageclause reads:"It is further understood and agreedbetween the company and the union that the purpose ofthis extension of the December 1, 1962, agreement is toenable the parties thereto to enter into a new agree-ment......Read together with the further literal arrange-ment for cancellation on 3 days' notice-the exactprocedure later followedby theCompany-this languagecan only mean all parties knew that failure to come toterms on the remaining issues meant no contract at all.21And Oehler admitted this clear intent:"Bethlehem Steel Company,133 NLRB 1347, 136418Local 174, Teamsters v Lucas Flour Co,369 U S 95,Cummer-Graham Co,122 NLRB 1044, 1072isSeeAmerican NationalIns 343 U S 395CompareUnited Steelworkers of America [H K Porter Co ] v491TRIAL EXAMINER:Was that said that the reasonfor going 2 weeks at a time was so that in the eventnothing was finally resolved about other matters, theparties could exercise the prerogatives stated in thecontract?THE WITNESS:That's right.Itwas the Respondent which gave the written contractnotice to forestall further automatic renewal of theDecember 6 agreement beyond March 18. In a realsense, it can also be said it was the Union which threw thegauntlet when Oehler asked for over $22 million in settle-ment and "blew the whole deal" on March 2. It will notdo for the General Counsel to insist that the Respond-ent's good faith be tested only in the setting of the "officialmeetings," and that all the negotiations which Oehlerand Thurer carried on behind closed doors be ignored. Ifthere is one thing justice demands where an employer ora union is accused of dishonest or sham conduct whileostensibly engaged in collective bargaining,it is that allthe pertinent things said and done, particularly thoseshedding rational light on questionable facts, must be con-sidered.As to discontinuance of the checkoff after the two con-tracts - with Local 1746 and Local 743 - were by theirterms terminated,the Board has ruled that with the sup-porting contracts no longer in effect,it is not an unfairlabor practice for the employer to discontinue the prac-tice.22 It is also to be noted that the checkoff authorizationcards signed by the employees expressly limited thedeductions to what period collective bargaining might bein effect.Like other disputes that arose during the bargaining,there was much disagreement over what type of data con-cerning the work,rating, and shop status of employees,the Respondent should furnish to the Union during thelife of the new contract,and to what extent.Here too theCompany bargained hard and yielded very little to theUnion'sdemands.The complaint says only that thismiserly attitude is further indication of an intent in theRespondent to weaken the Union's capacity adequatelyto represent the employees, and therefore cumulativeproof of its bad faith.The General Counsel expresslyconceded there is no contention the Respondent violatedthe statute in the sense of having refused to produce dataupon request.The Union'scounsel nevertheless con-tends that the Respondent should be ordered affirmative-ly, as an integral part of the remedial provision of thisDecision,either to furnish the disputed data which theUnion demanded,or to agree,in the collective bargainingwhich must be ordered,to contract language obligating itto do so in the future.Thisis substantially one of the issues litigated in Case1-CA-3355now being heard before another Trial Ex-aminer,the very proceeding instituted in 1960 which theGeneral Counsel insists has nothing to do with this case.Indeed, as a collateral aspect of Case1-CA-3355, theRespondent has for some time been furnishing wage data,pursuant to an injunctive order of the United States Dis-trictCourt,allpending the Board'sfinal decision onpreciselywhat information the Respondent is legallybound to produce. In the light of the many relevant con-siderations in this complex situation, but particularly theN.L R B, 363 F 2d 272 (C A D C)21SeeCommunicationWorkers ofAmerica v N L R B, 215 F 2d 835(C A 2)22 IndustrialUnion of Marineand ShipbuildingWorkers ofAmerica[BethlehemSteel Co ] v N L R B320 F 2d 615 (C A 2) 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDlimited allegation of this complaint,there is little persua-sion in the Union's suggestionthat two TrialExaminersshould simultaneously pass on the same question,albeiton differentrecords.F.Section 8(a)(4) AllegationWithout explaining how the refusal to bargain alsoamounts to "discrimination"against employees so as toconstitute a violation of Section 8(a)(4) of the Act, thecomplaint makes the specific allegation.Assuming, butwithout deciding,that this contention is correct, theremedial order would remain exactly the same on thisrecord.Itherefore see no reason to pass upon thequestion.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in sectionIII, above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labordisputes burdening and obstructing commerce and thefree flow of commerce.Upon the basis of the foregoing findings of fact, andupon the record in its entirety,Imake the following:CONCLUSIONS OF LAW1.The Respondent is an employer within the meaningof Section2(2) of the Act.2.Local Lodge 1746 and Local Lodge 743 are labororganizations within the meaning of Section2(5) of theAct.3.Local Lodge 1746 was in March 1966and at alltimes since has been the exclusive bargaining agent of allthe Respondent'semployeesof its East Hartford andManchester,Connecticut,plants, in the bargaining unitsas set out in the complaint,within the meaning of Section9(a) of the Act. Local Lodge 743 was in March 1966 andat all times since has beenthe exclusivebargaining agentof all Respondent's employees at its Broad Brook andWindsor Locks, Connecticut,plants, in the bargainingunits set out in the complaint,within the meaning of Sec-tion 9(a) of the Act.4.By withdrawingrecognitionfrom Local 1746 andLocal 743 in March 1966, and byrefusingto bargain withthem thereafter,the Respondent has engaged in and is en-gaging in unfairlaborpractices within the meaning of Sec-tion 8(a)(5) and (1) of the Act.5.The aforesaidunfair laborpractices are unfair laborpracticeswithin themeaning of Section2(6) and (7) of theAct.RECOMMENDED ORDERUpon theforegoing findings offactand conclusions oflaw, and upon the entire record inthe case,I recommendthatUnited Aircraft Corporation, Hartford, Connecticut,its officers,agents, successors,and assigns, shall:1.Cease anddesist from-(a)Refusing to bargaincollectively with Local Lodge# 1746 and Local Lodge #743, both affiliated with Inter-national Association of Machinistsand Aerospace Work-ers,AFL-CIO, asthe exclusive bargaining representa-tives of all employees in the bargaining units set out in thecomplaint.(b) In any like or related manner interfering with,restraining,or coercing its employees in the exercise ofthe rights guaranteed in Section7 of the Act.2.Take the following affirmative action which I findwill effectuate the policiesof the Act:(a)Upon request,bargain collectivelywithLocalLodge#1746and Local Lodge#743, International As-sociationofMachinistsandAerospaceWorkers,AFL-CIO,as the exclusive bargaining representatives ofall employees in the appropriate units set out in the com-plaint,with respect to rates of pay, wages,hours of em-ployment, and other terms and conditions of employmentand, if understandings are reached,embody such un-derstandings in signed agreements.(b)Post at its plants in East Hartford and Manchester,Connecticut,copies of the attached notice marked "Ap-pendix A."23 Post at its plants in Broad Brook and Wind-sor Locks,Connecticut, copies of the attached noticemarked"Appendix B."24 Copies of said notices to befurnished by the Regional Director for Region 1, afterbeing signed by the Respondent's representative,shall beposted by the Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter,in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to in-sure that said notices are not altered,defaced,or coveredby any other material.(c)Notify said Regional Director,in writing,within 20days from the receipt of this Decision,what steps havebeen taken to comply herewith.2523 In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order"shall be substituted for the words"a Decisionand Order "24Seefn23,2upraLo In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read"Notifysaid Regional Director,inwriting,within 10 days from the date of this Order,what steps Re-spondent has taken to comply herewith "APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of the NationalLabor Relations Board and in order to effectuate the poli-cies of the National Labor Relations Act, as amended, wehereby notify our employees that:WE WILL NOTrefuse to bargain collectively withLocal Lodge #1746, International Association ofMachinists and Aerospace Workers,AFL-CIO, asthe exclusive representative of employees in ourEast Hartford and Manchester,Connecticut,plants,in the bargaining units as described below.WE WILL NOT in any like or related manner inter-fere with,restrain,or coerce our employees in the ex-ercise of their rights guaranteed in Section 7 of theAct.WE WILL bargain collectively, upon request, withLocal Lodge #1746, International Association of UNITED AIRCRAFT CORPORATION493Machinists and AerospaceWorkers, AFL-CIO, asthe exclusive representative of all our employees inthe bargaining units described below with respect torates of pay,wages, hours of employment,and otherterms and conditions of employment and, if un-derstandingsarereached,embody such un-derstandings in signed agreements.The bargainingunits are:All production and maintenance employees atPratt & Whitney'sEast Hartford Plant(includ-ing theDE Laband the Willgoos Lab) includinginspectors,crib attendants,material handlers,factory clerksand working leaders, but exclud-ing the timekeepers,engineering and technicalemployees,laboratory technicians,foremen'sclerks, salaried office and clerical employees,medical department employees,first-aid em-ployees, plant protection employees,executives,plant superintendents,division superintendents,general foremen,foremen,assistant foremen,group supervisors,watch engineers,and allother supervisory employees with authority tohire, promote,discharge,discipline, or other-wise effect change in the status of employees, oreffectivelyrecommend such action,and all othersupervisors as definedin the Act.All production and maintenance employees atPratt& Whitney'sManchester,ConnecticutPlant(CheneyMills Buildings1, 2, 3, 19, theFinishing Mill and the Weaving Mill) includinginspectors,crib attendants, material handlers,factory clerks and working leaders, but exclud-ing all timekeepers,professional employees, en-gineering and technical employees,laboratorytechnicians,foremen's clerks, office and clericalemployees,medicaldepartment employees,first-aid employees,plant protection employees,executives,plant superintendents,division su-perintendents,generalforemen,foremen,assistant foremen,group supervisors,watch en-gineers, and all other supervisory employees asdefined inthe Act.UNITED AIRCRAFT COR-PORATION[PRATT & WHIT-NEY DIVISION](Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions,they may communicatedirectlywith the Board'sRegional Office, 20th Floor,John F.Kennedy Federal Building,Cambridge and NewSudburyStreets,Boston,Massachusetts02203,Telephone223-3353.APPENDIX BNOTICE TO ALLEMPLOYEESPursuant to RecommendedOrderof a Trial Examinerof the National Labor Relations Board and in order to ef-fectuate the policies of the National Labor Relations Act,as amended,we hereby notify our employees that:WE WILL NOTrefuse to bargain collectively withLocal Lodge #743, InternationalAssociation ofMachinists and AerospaceWorkers, AFL-CIO, asthe exclusive representative of employees in ourBroad Brook and Windsor Locks, Connecticut,plants, in the bargaining units described below.WE WILLNOT in any like or related manner inter-fere with,restrain,or coerce our employees in the ex-ercise of their rights guaranteed in Section 7 of theAct.WE WILLbargain collectively,upon request, withLocal Lodge #743, asthe exclusive representativeof all our employees in the bargaining units describedbelow with respect to rates of pay, wages,hours ofemployment,and other terms and conditions of em-ployment and, if understandings are reached, em-body such understandings in signed agreements. Thebargaining units are:All production and maintenance employees atHamilton Standard's Windsor Locks,Connec-ticut plant,including working leaders and allhourly-ratedtechnicians in theChemical,Rubber,Metallurgical,VibrationandElec-tronics Laboratories,but excluding executives,professional employees,salaried technicians inthe Engineering Department,foremen'sclerkswho have access to confidential information,draftsmen,plant protection employees,medicaldepartment employees,salariedofficeandsalaried clerical employees,outside servicemen,truckdrivers,watch engineers,group super-visors, and all other supervisors as defined in theAct.All production and maintenance employees atHamilton Standard's Broad Brook,Connecticut,plant,includingworking leaders and hourly-rated technicians in the Electronics Laboratory,butexcluding executives,professionalem-ployees, salaried technicians in the EngineeringDepartment,foremen's clerks who have accessto confidential information,draftsmen, plantprotection employees,medical department em-ployees, salaried office and salaried factory cler-icalemployees,timekeepers,outsideser-vicemen, truckdrivers, watch engineers, groupsupervisors and all other supervisory employeesas definedin the Act.UNITED AIRCRAFT COR-PORATION[HAMILTONSTANDARDDIVISION](Employer)DatedBy(Representative)(Title)This noticemust remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, theymay communicatedirectlywith the Board's Regional Office,20th Floor,John F.Kennedy Federal Building,Cambridge and NewSudburyStreets,Boston,Massachusetts02203,Telephone223-3353.